
	
		I
		112th CONGRESS
		1st Session
		H. R. 2048
		IN THE HOUSE OF REPRESENTATIVES
		
			May 26, 2011
			Mr. Ryan of Ohio
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To expand the eligibility for the provision of Government
		  headstones, markers, and medallions for veterans buried at private
		  cemeteries.
	
	
		1.Expansion of eligibility for
			 the provision of Government headstones, markers, and medallions for veterans
			 buried at private cemeteriesSection 203(b) of the Dr. James Allen
			 Veteran Vision Equity Act of 2007 (Public Law 110–157; 38 U.S.C. 2306 note) is
			 amended—
			(1)by striking
			 headstones and markers and inserting headstones, markers,
			 and medallions; and
			(2)by striking
			 on or after and inserting before, on, or
			 after.
			
